Title: From George Washington to Tobias Lear, 28 August 1794
From: Washington, George
To: Lear, Tobias


               
                  Dear Sir,
                  German Town [Pa.] 28th Augt 1794
               
               Mr Johnson & Doctr Stuart having resolved to withdraw themselves as Commissioners of the Federal City, & not to act after the meeting which is proposed to be held on the 15th of next month, it has become necessary to appoint two others in their places—One of whom, it is said, ought to possess a considerable stock of legal abilities; as cases are frequently occurring to render Law knowledge necessary for the purposes of deciding as well on points depending thereon as for the draughting of
                  
                  agreements & other instruments which are requisite in the progress of the business.
               Mr Scott (at present of Baltimore) a gentleman eminent in the profession of the Law—a man of character & fortune—and one who has the welfare of the New City much at heart, has been applied to and accepts the appointed trust.  And if it is convenient & agreeable to you to accept also, the Commission will be again compleated; and the business go on without interruption, from & after the ensuing meeting as before.
               It has been found from experience, indispensibly necessary that the Commissioners should reside in the City (in George Town would be tantamount) and devote, by some arrangement amongst themselves, much of their time to the multitudinous concerns of the same; thereby superceding the necessity of employing a Superintendant—As the rendering of such duties are not to be expected on the terms the late Commissioners served (and two of them decline it under any terms) I have now fixed the Salery for each at Sixteen hundred dollars pr annum & am obliged to provide successors.
               Were it not that I am unwilling to add any thing that might carry with it the appearance of influencing your judgment, in the decision you are called upon to make, in this case; I shd have expressed a wish that it might be found convenient to you accept the appointment. If, however, you should find it incompatible with your other plans & views, and should decline the acceptance—I pray you to let me know, as far as you may be able to discover, in how respectable a light Doctr Thornton stands, or would be considered by the Proprietors of the federal City (amongst whom he spent sometime in the Month of July last). The Doctr is sensible, and indefatigable I am told, in the execution of whatever he engages; To which may be added his taste for architecture; but being little known, doubts arise on that head. If (in case of your non-acceptance) any other person, or persons shd occur to you, as fit for this business, be so good as to mention (under the rose) their names to me. The appointment is necessary, & can be delayed no longer.  With very great esteem & regard I am—Dear Sir Your Affecte Servt
               
                  Go: Washington
               
            